 

Exhibit 10.1

 

OAK HILL FINANCIAL, INC.

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is entered into as of the 1st day of January, 2006,
between Oak Hill Financial, Inc., an Ohio corporation (“Employer”), and Ralph E.
Coffman, Jr. (“Executive”).

 

WHEREAS, Employer and Executive desire to enter into this Employment Agreement
to insure to Employer and Employer’s direct and indirect subsidiaries the
services of Executive and to set forth the rights and duties of the parties
thereto,

WHEREAS, the Boards of Directors of Employer and its wholly owned subsidiary,
Oak Hill Banks, an Ohio corporation (“Oak Hill Banks”), have elected Executive
as the President and CEO of Employer and the CEO of Oak Hill Banks, and

WHEREAS, Employer and Executive have entered into a Change in Control and
Severance Agreement (the “Severance Agreement”) effective as of January 31,
2004, which shall be terminated by the terms of this Employment Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

 

 

1.

Employment Duties.

 

(a)           Employment. Employer currently employs Executive as President and
CEO of Employer and the CEO of Oak Hill Banks, its wholly-owned affiliate, with
such duties as may from time to time be prescribed by the Boards of Directors of
Employer and of Oak Hill Banks, and Executive hereby accepts such employment, on
the terms and conditions hereinafter set forth.

 

(b)           Duties. During the term of this Employment Agreement, Executive
shall devote his entire business time and attention to his employment and
perform diligently such duties as are customarily performed by the President and
CEO of a company the size and structure of Employer and its subsidiaries,
together with such other duties as may be reasonably requested from time to time
by the Boards of Directors of Employer or Oak Hill Banks, which duties shall be
consistent with his position as set forth above and in Section 2 of this
Employment Agreement. Executive shall cooperate and work with all committees
formed by the Boards of Directors of Employer or of Oak Hill Banks including,
but not limited to, the Governance and Compensation Committee and the Audit
Committee. As President and CEO, Executive shall have the authority to implement
the policies and decisions of the Board of Directors in directing Employer’s
business strategy, development and operations. So long as Executive shall serve
as President and CEO, Executive shall report only to the Board of Directors and
shall not be subject to the authority, direction or discretion of any other
officer, whether in a position now existing or hereafter created or appointed.
Notwithstanding the foregoing, Executive shall regard the Chairman of the Board
as his liaison with the Board of Directors and shall report to the Chairman of
the Board.

 

 


--------------------------------------------------------------------------------



 

 



(c)           Full-Time and Attention. Except as expressly permitted herein,
Executive shall not, without the prior written consent of Employer, directly or
indirectly during the term of this Employment Agreement, render services of a
business, professional or commercial nature to any other person or firm, whether
for compensation or otherwise. So long as it does not interfere with his full
time employment hereunder, Executive may attend to outside investments and
Executive may serve as a director, trustee or officer of or otherwise
participate as an officer or official in not more than two trade, educational,
welfare, social religious and civic organizations.

 

(d)           Business Decisions. Executive shall have no liability to Employer
for any act or omission undertaken during the term of this Employment Agreement
in his good faith business judgment in furtherance of his duties as prescribed
in or under this Employment Agreement.

 

 

2.

Term and Positions.

 

(a)           Term. Subject to the provisions for termination as hereinafter
provided, the term of this Employment Agreement shall begin on the date of this
Agreement and shall continue thereafter until the earlier of December 31, 2007,
or the date Executive’s employment is terminated as provided in Section 7.
Commencing on the date of this Agreement, the term of this Agreement shall be
extended for one day each day until such time as the Board of Directors of
Employer elects not to extend the term of this Agreement by giving written
notice to Employee of termination, in which case the term of this Agreement
shall be fixed and shall end the date specified in the notice, which shall be a
date at least twenty-four calendar months from the date of the Notice of
Termination.

 

(b)           Positions. Executive shall without any compensation in addition to
that which is specifically provided in this Employment Agreement, serve as an
officer or director of Employer or of Oak Hill Banks and in such substitute or
further offices or positions with Employer or any subsidiary of Employer as
shall from time to time be reasonably requested by the Board of Directors of
Employer. Each office and position with Employer or any subsidiary of Employer
in which Executive may serve or to which he may be appointed shall be consistent
in title and duties with Executive’s position as President and CEO of Employer.
For service as a director or officer of Employer, Oak Hill Banks or any
subsidiary of either of them, which service shall in each instance be deemed to
be at the request of Employer and its Board of Directors, Executive shall be
entitled to the protection of the applicable indemnification provisions of the
charter and by-laws of Employer, Oak Hill Banks and any such subsidiary and
Employer agrees to indemnify and hold harmless Executive from and against any
claims, liabilities, damages or expenses incurred by Executive in or arising out
of the status, capacities and activities as an officer or director of Employer,
Oak Hill Banks and any subsidiary of either to the maximum extent permitted by
law.

 

2

 


--------------------------------------------------------------------------------



 

 



 

3.

Compensation.

(a)           Salary. For all services he may render to Employer and Oak Hill
Banks (and any subsidiary of either of them) during the term of this Employment
Agreement, Employer shall pay to Executive, commencing on the date of this
Agreement, a salary at the rate (the “Salary Rate”) of Two Hundred Thirty
Thousand Dollars ($230,000) per annum, payable in those installments customarily
used in payment of salaries to Employer’s Executives (but in no event less
frequently than monthly). During the period of the Agreement, Executive’s Salary
Rate shall be reviewed at least annually in accordance with procedures adopted
for such purpose by the Board of Directors of Employer from time to time and any
resulting increase or decrease in the Executive’s Salary Rate shall become the
“Salary Rate” for the purposes of this Employment Agreement.

 

(b)           Bonus. In addition to the salary compensation as above stated,
Employer shall pay to Executive bonus compensation during the term of this
Employment Agreement in amounts to be determined by the Board of Directors for
each fiscal year. For purposes of this Employment Agreement, the term “fiscal
year” shall mean with respect to any year, the period commencing on January 1
and ending December 31.

 

4.             Stock Options and Restricted Stock. Employer may from time to
time grant Executive awards under the Employer’s stock incentive plan.

 

 

5.

Other Benefits.

 

(a)           Automobile. During the term of this Employment Agreement, Employer
may provide, but shall not be required to provide, Executive with a current
model automobile purchased or leased by Employer, in accordance with applicable
policies of Employer. If an automobile is provided, Employer shall pay all
maintenance and repair expenses with respect to the automobile, procure and
maintain in force at Employer’s expense collision, comprehensive, and liability
insurance coverage with respect to, the automobile, and pay operating expenses
with respect to the automobile to the extent such operating expenses are
incurred in the conduct of Employer’s business.

 

(b)           Vacation and Sick Leave. Executive shall be entitled to such
periods of vacation and sick leave allowance each year which shall not be less
than as provided under Employer’s vacation and sick leave policies.

 

(c)           Group Plans, Etc. Executive shall be entitled to participate in
any group life, hospitalization, or disability insurance plan, health program,
or other Executive benefit plan that is generally available to senior Executive
officers of Employer. Executive’s participation in and benefits under any such
plan shall be on the terms and subject to the conditions specified in the
governing document of the particular plan.

 

6.            Termination in the Event of Death or Permanent Disability. In the
event of a termination of employment as a consequence of Executive’s death or
permanent disability (as defined below) during the term of this Employment
Agreement:

 

3

 


--------------------------------------------------------------------------------



 

 



(a)           Payments. Executive, his beneficiary or his estate, as the case
may be, shall be entitled to receive the payments provided by Section 7(d)
below.

 

(b)           Pro-rata Bonus. Executive, his beneficiary or his estate, as the
case may be, shall be entitled to receive a pro rata portion of the bonus
applicable to the fiscal year in which such death or permanent disability
occurs, as such bonus is determined under Section 3(b) of this Employment
Agreement. Such pro rata portion shall be determined by multiplying a fraction,
the numerator of which shall be the number of days in the applicable fiscal year
elapsed prior to the date of death or permanent disability, as the case may be,
and the denominator of which shall be 365, by the amount of bonus that would
have been payable, if any, pursuant to such Section 3(b), if Executive had
remained employed under this Employment Agreement for the entire applicable
fiscal year. The bonus shall be paid when and as provided in Section 3(b) of
this Employment Agreement.

 

(c)           No Further Compensation. Except as otherwise provided in this
Section 6 and in Sections 4, 5 and 8 of this Employment Agreement, Executive
shall be entitled to no further compensation or other benefits under this
Employment Agreement, except as to that portion of any unpaid salary and other
benefits accrued and earned by him hereunder up to and including the date of
such death or permanent disability, as the case may be.

 

(d)           Determination of Permanent Disability. For the purposes of this
Employment Agreement, Executive’s permanent disability shall mean Executive’s
continuing incapacity to perform the duties of his position due to physical or
mental illness. Any determination of Executive’s permanent disability shall be
made by Employer’s medical experts and shall be conclusive.

 

 

7.

Termination and Further Compensation.

 

(a)           Types of Termination. The employment of Executive under this
Employment Agreement and the term hereof may be terminated:

 

 

(i)

Voluntary Termination. By Employer or Executive at any time upon thirty (30)
days notice to the other party of such termination or by Employer in accordance
with Section 2(a). In the event of such a voluntary termination by Employer,
compensation to Executive shall be determined pursuant to Section 7(d). In the
event of a voluntary termination by Executive, no compensation shall be paid if
Employer makes no election to make payments pursuant to Section 7(e); or

 

 

(ii)

Death or Disability. By Employer on death or permanent           disability of
Executive. In the event of such termination,  compensation shall be determined
by Section 6; or

 

 

(iii)

After a Change in Control. By Employer after the occurrence   of a Change in
Control. In the event of such termination,       compensation      shall be
determined by Section 7(d); or

 

4

 


--------------------------------------------------------------------------------



 

 



 

(iv)

For Cause by Employer. By Employer for cause at any time. In the event of such
termination, compensation shall be determined by Section 7(c). For purposes
hereof, the term “cause” because shall mean:

 

 

(A)

The Executive shall have committed a felony or an intentional act of gross
misconduct, moral turpitude, fraud, embezzlement, or theft in connection with
the Executive’s duties or in the course of the Executive’s employment with
Employer, and the Board shall have determined that such act is harmful to
Employer. For this purpose, an act or failure to act on the part of the
Executive shall be deemed “intentional” only if done or omitted to be done by
the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Employer.

 

 

(B)

Employer shall have been ordered or directed by any federal or state regulatory
agency with jurisdiction to terminate or suspend the Executive’s employment and
such order or directive has not been vacated or reversed upon appeal; or

 

 

(C)

After being notified in writing by the Board to cease any particular Competitive
Activity, the Executive shall have continued such Competitive Activity and the
Board shall have determined that such act is harmful to Employer. The term
“Competitive Activity” shall mean Executive’s participation in the management of
any financial services enterprise if such enterprise engages in competition with
the Employer in a county in which the Employer has an office. If a Change in
Control has occurred prior to the time when Executive’s participation in the
management of another enterprise is in question, the geographic scope of the
Employer’s business activities, including a county-by-county review of its
deposit market share, shall be limited to the areas in which the Executive was
doing business prior to the Change in Control. “Competitive Activity” will not
include the mere ownership of publicly-traded securities in any such enterprise
and the exercise of rights appurtenant thereto.

 

(b)           Procedure in the event of a For Cause Termination. Any termination
of Executive for “cause” shall not be effective until all the following shall
have taken place:

 

 

(i)

The Secretary of Employer pursuant to resolution of the Board of Directors shall
have given written notice to Executive that, in the opinion

 

5

 


--------------------------------------------------------------------------------



 

 



of the Board of Directors, Executive may be terminated for cause, specifying the
details;

 

 

(ii)

Executive shall have been given a reasonable opportunity to appear before the
Board of Directors prior to the determination of the Board evidenced by such
resolution;

 

 

(iii)

With respect to any matters other than Executive’s conviction of fraud or a
felony or a crime involving moral, turpitude, Executive shall neither have
ceased to engage in the activity giving rise to the proposed determination for
cause within thirty (30) days after his receipt of such notice nor diligently
taken all reasonable steps to that end during such thirty (30) day period and
thereafter;

 

 

(iv)

After complying with the procedures set forth in subsections (i) through (iii)
above, Executive shall have been delivered a certified copy of a resolution of
the Board of Directors of Employer adopted by the affirmative vote of not less
than a majority of the Board of Directors finding that Executive was guilty of
the conduct giving rise to the termination for cause. For this purpose, “Board
of Directors” means the Board of Directors of Employer, excluding any member
(other than the Chairman of the Board) who is an officer or employee of Employer
or of one of its affiliates, or who otherwise would not be considered a
“Non-Employee Director” of Employer or of one of its affiliates within the
meaning of Rule 16b-3 of the Securities and Exchange Commission.

 

Any termination by reason of the foregoing shall not be in limitation of any
other right or remedy Employer may have under this Employment Agreement, at law,
in equity or otherwise. On any termination of this Employment Agreement,
Executive shall be deemed to have resigned from all officers and directorships
held by Executive in Employer and any subsidiaries of Employer.

 

(c)           No Compensation if for Cause Termination. In the event of
termination for any of the reasons set forth in subsection 7(a)(iv), except as
otherwise provided in Section 8 of this Employment Agreement, Executive shall be
entitled to no further compensation or other benefits under this Employment
Agreement, except as to that portion of any unpaid salary and other benefits
accrued and earned by him hereunder up to and including the effective date of
such termination.

 

(d)           Compensation for Voluntary or Without Cause Termination by
Employer or for Termination after a Change in Control. In the event of the
termination of Executive’s employment by Employer pursuant to subsection 6(a),
7(a)(i) or 7(a)(iii) above, Executive shall be entitled to severance
compensation as follows: (x) the salary at the Salary Rate specified in Section
3(a) that would have been paid to Executive for the remaining term of this
Agreement had the Event of Termination not occurred, plus bonus compensation (as
provided below), plus the value of any stock option or related rights which as
of the date of termination have been granted to Executive but are not
exercisable by Executive and the value of restricted stock awards or related
rights which have been granted to Executive, but in which Executive does not

 

6

 


--------------------------------------------------------------------------------



 

 

have a non-forfeitable or fully vested interest as of the date of termination
and (y) all other benefits and perquisites to which he is entitled hereunder,
including health insurance for the remaining term of this Agreement had the
Event of Termination not occurred, except that (i) the benefits and perquisites
referred to in clause (y) shall be reduced and terminated when and to the extent
that the Executive is entitled to receive the same from another Employer during
such period (but no obligation of Executive to attempt to mitigate damages shall
be implied) and (ii) any bonus compensation to be paid to Executive in respect
of such period shall be limited solely to the pro rata portion thereof earned in
the fiscal year of Executive (determined in the manner provided in Section 3(b))
in which such termination occurs, except for and in respect of completed fiscal
years for which Executive has not then been paid. Payment to Executive will be
made on a monthly basis in approximately equal installments during the remaining
term of this Agreement had the Event of Termination not occurred.

 

(e)           Elective Payments by Employer if Voluntary Termination by
Executive . In the event of the termination of Executive’s employment by
Executive pursuant to subsection (a)(i) above, Employer may, in its sole
discretion, elect to make Salary Payments to Executive pursuant to Section
9(a)(C) below, however Employer shall have no obligation to pay any compensation
or benefits of any kind other than salary that has accrued but not been paid up
to and including the date of termination, and any bonus accrued but not paid for
fiscal years that have been completed as of the date of termination. The
foregoing provisions of this subsection (e) notwithstanding and without limiting
the generality of the preceding provisions, Executive shall be entitled to
continued medical benefits coverage under the Employer’s medical plan during any
month for which Employer elects to make Salary Payments pursuant to Section
9(a)(C) below.

 

(f)            Definition of “Change in Control”. As used herein, “Change in
Control” means the occurrence of any of the following:

 

(1)           Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 as in effect as of the date of this
Agreement), other than Employer or any “person” who as of the Effective Date is
a director or officer of Employer or whose shares of Common Stock of Employer
are treated as “beneficially owned” (as such term is used in Rule 13d-3 of the
Securities and Exchange Commission in effect as of the Effective Date) by any
such director or officer, becomes the beneficial owner, directly or indirectly,
of securities of Employer representing 25% or more of the combined voting power
of Employer’s then outstanding securities;

 

(2)           Employer files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of Employer has occurred or will occur in the future
pursuant to any then-existing contract or transaction; or

 

(3)           Individuals who, as of the Effective Date, constitute the Board of
Directors of Employer (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided, however, that any individual
becoming

 

7

 


--------------------------------------------------------------------------------



 

 

a director subsequent to the date hereof whose election, or nomination for
election, was approved by a vote of at least a majority of the directors
comprising the Incumbent Board shall be considered as though such individual was
a member of the Incumbent Board, but excluding for this purpose any such
individual whose initial assumption of office occurs as a result of actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Incumbent Board.

 

 

(4)

Any of the following occurs:

 

(A)          a merger or consolidation of Employer, other than a merger or
consolidation in which the voting securities of Employer immediately prior to
the merger or consolidation continue to represent (either by remaining
outstanding or being converted into securities of the surviving entity) 45% or
more of the combined voting power of Employer or surviving entity immediately
after the merger or consolidation with another entity;

 

(B)          a sale, exchange, lease, mortgage, pledge, transfer, or other
disposition (in a single transaction or a series of related transactions) of all
or substantially all of the assets of Employer which shall include, without
limitation, the sale of assets or earning power aggregating more than 50% of the
assets or earning power of Employer on a consolidated basis;

 

 

(C)

a liquidation or dissolution of Employer;

 

(D)          a reorganization, reverse stock split, or recapitalization of
Employer which would result in any of the foregoing; or

 

(E)           a transaction or series of related transactions having, directly
or indirectly, the same effect as any of the foregoing.

 

Notwithstanding the foregoing provisions of Section 7(f)(1) or 7(f)(2), in the
case where the individuals who constitute the Directors of the Employer at the
time a specific transaction described in Section 7(f)(1) or 7(f)(2) is first
presented or disclosed to the Board will, by the terms of the definitive
agreement for that transaction, constitute at least a majority of the members of
the board of directors of the resulting corporation or person immediately
following such transaction, then, prior to the occurrence of any event that
would otherwise constitute a Change in Control under any of the foregoing
provisions of this Section 7(f), the Board may determine by majority vote of the
Board that the specific transaction does not constitute a Change in Control
under Section 7(f)(1) and (2); and notwithstanding the foregoing provisions of
Section 7 (f)(3) or 7(f)(4), unless otherwise determined in a specific case by
majority vote of the Board, a “Change in Control” shall not be deemed to have
occurred for purposes of Section 7 (f)(3) or 7(f)(4) solely because (i)
Employer, (ii) an entity in which Employer directly or indirectly beneficially
owns

 

8

 


--------------------------------------------------------------------------------



 

 

50% or more of the outstanding Voting Stock (a “Subsidiary”), or (iii) any
employee stock ownership plan or any other employee benefit plan of Employer or
any Subsidiary either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) under
the Exchange Act disclosing beneficial ownership by it or shares of Voting Stock
of Employer, whether in excess of 15% or otherwise, or because Employer reports
that a change in control of Employer has occurred or will occur in the future by
reason of such beneficial ownership.

 

Any material adverse modification or diminution of Executive’s duties or
diminution in Executive’s authority, title or office, without “cause” as defined
herein, shall be considered to be a Change in Control of Employer and, in
addition to any other rights he may have, shall entitle Executive to terminate
his employment and, provided he terminates his employment, to the rights and
remedies provided in Section 7(d) hereof; provided, however, that prior to such
termination, Executive shall have notified Employer of any such alleged
modification or diminution specifying the same, and Employer shall have been
given a period of forty-five (45) days after such notice to cure such alleged
modification or diminution before Executive shall be entitled to exercise any
rights and remedies hereunder. The right of Employer to cure any such
modification or diminution in Executive’s authority, title or office set forth
in the immediately preceding sentence shall be applicable only in the event that
a “Change in Control” shall have occurred solely by reason of such modification
or diminution of duties or authority and shall not be applicable following the
occurrence of any Change in Control as defined in Section 7(f) below. The
existence of the material adverse modification or diminution of Executive’s
duties or authority, title or office will not be effected by the Executive’s
incapacity due to physical or mental illness. Executive’s continued employment
shall constitute a waiver of the Executive’s rights with respect to
circumstances constituting a material adverse modification or diminution of
Executive’s duties or Executive’s authority, title or office.

 

(g)           Certain Tax Payments. For any taxable year in which Executive
shall be liable, as determined for the payment of an excise tax under Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or any
successor provision thereto), with respect to any payment in the nature of the
compensation made by Employer to (or for the benefit of) Executive pursuant to
this Agreement or otherwise, Employer shall pay to Executive an amount an amount
such that after payment by the Executive of all taxes and excise tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
payment equal to the excise tax imposed on the Payment.

 

With respect to any payment in the nature of compensation that is made to or for
the benefit of Executive under the terms of this section or otherwise, and on
which an excise tax under Section 4999 of the Code will be assessed, the payment
determined under Section 7(d) shall be made to Executive on the earliest of (i)
the date Employer is required to withhold such tax, (ii) the date

 

9

 


--------------------------------------------------------------------------------



 

 

the tax is required to be paid by Executive, or (iii) at the time of the Change
in Control. It is the intention of the parties that Employer provide Executive
with a full tax gross – up under the provisions of this Section, so that on a
net after-tax basis, the result to Executive shall be the same as if the excise
tax under Section 4999 (or any successor provisions) of the Code had not been
imposed. The tax gross-up may be adjusted if alternative minimum tax rules are
applicable to Executive.

 

The amount of the Gross-Up payment shall be determined by the Employer’s
independent accountants. In determining the payment, the independent accountants
shall take into account any and all taxes (including any penalties and interest)
paid by or for Executive or refunded to Executive or for Executive’s benefit.

 

In each calendar year that Executive receives payments or benefits under this
Agreement, Executive shall report on his state and federal income tax returns
such information as is consistent with the determination made by the independent
accountants of Employers described above. Employer shall indemnify and hold
Executive harmless from any and all losses, costs and expenses (including
without limitation, reasonable attorney’s fees, interest, fines and penalties)
which Executive incurs as a result of reporting such information. Executive
shall promptly notify Employer in writing whenever Executive receives notice of
the Bank of a judicial or administrative proceeding, formal or informal, in
which the federal tax treatment under Section 4999 of the Code of any amount
paid or payable under this Agreement is being reviewed or is in dispute.
Employer shall assume control at its expense over all legal and accounting
matters pertaining to such federal tax treatment (except to the extent necessary
or appropriate for Executive to resolve any such proceeding with respect to any
matter unrelated to amounts paid or payable pursuant to this contract) and
Executive shall cooperate fully with Employer in any such proceeding. Executive
shall not enter into any compromise or settlement or otherwise prejudice any
rights Employer may have in connection therewith without prior consent to
Employer.

 

8.            Expenses. During the term of this Employment Agreement Employer
shall reimburse Executive, in accordance with Employer’s policies and
procedures, for travel, entertainment and other expenses reasonably incurred by
Executive in the promotion of Employer’s business.

 

 

9.

Covenants of Executive.

 

(a)           Covenant Against Competition. Executive acknowledges that (i) the
principal business of Employer is the operation of banking and financial
services businesses and any business related thereto or incidental thereto as
Employer may from time to time adopt (the “Company Business”); (ii) the Company
Business is, in part, regional in scope; (iii) Executive’s work for Employer
will give him access to the confidential affairs of Employer; and (iv) the
agreements and covenants of Executive contained in this Section 9 are essential
to the business and goodwill of Employer. Accordingly, Executive covenants and
agrees that:

 

 

(A)

During the term of Executive’s employment with Employer and for a period of two
(2) years (the “Restricted Period”) following the termination of such employment
by Employer for “cause” (as such term is defined

 

10

 


--------------------------------------------------------------------------------



 

 

herein, Executive shall not in any county where Employer’s offices are located
throughout the United States of America or in any contiguous county (provided
however that this restriction shall not apply to greater metropolitan areas of
Cincinnati, Cleveland and Columbus, Ohio): (1) engage in the Company Business
for Executive’s own account (other than pursuant to this Employment Agreement),
(2) render any services to any person engaged in such activities (other than
Employer), (3) engage in any Competitive Activity (as defined above), or (4)
communicate with any of the employees of Employer regarding termination of the
employment of the Employer or to become an employee of any other person.

 

 

(B)

In the event of a termination of Executive by Employer as a result of a “Change
in Control” (as defined herein) or for “cause” (as defined herein), the
Restricted Period shall continue for so long as payments are made by Employer to
Executive and for a period of six (6) months thereafter. If during the
Restricted Period, any employee becomes an employee of a person or firm which
employs Executive, the Executive shall be irrefutably deemed to have solicited
such Executive in contravention of this restriction.

 

 

(C)

In the event that Executive terminates his employment with Employer, the
Restricted Period, and all restrictive covenants described in this Section 9,
shall apply and be in force for a period of two (2) years from the date of
termination. If the Employer continues to pay Executive his salary pursuant to
Section 3(a), in at least monthly installments and net of all tax and other
withholding obligations of Employer, at the level of salary paid to Executive
immediately prior to the effective date of Executive’s termination (“Salary
Payments”), then the Restricted Period shall continue for a period of two (2)
years from the last day of the last month for which a Salary Payment is made.
Salary Payments shall be based only upon the Salary Rate (as defined herein),
and shall not include or be based upon any other form of compensation or
benefit; provided however that Executive shall receive the non-salary benefits
provided under Section 7(d) during the period when Salary Payments are made.
Within thirty (30) days after the effective date of Executive’s termination of
his employment, Employer shall notify Executive in writing whether Employer will
make Salary Payments. The Restricted Period shall continue uninterrupted for the
first thirty (30) days following the effective date of Executive’s termination.
If Employer elects not to make Salary Payments the provisions of Section 9 shall
not apply to Executive after the two (2) year Restricted Period. If Employer
elects to make Salary Payments, payment shall be made retroactively for the
first thirty (30) days following the effective date of Executive’s termination,
unless such payment has already been made. In the event that Employer
accidentally or erroneously makes Salary Payments to Executive, Executive must
immediately return or reimburse such Salary Payments to Employer.

 

11

 


--------------------------------------------------------------------------------



 

 



 

(D)

During the Restricted Period, Executive shall keep secret and retain in
strictest confidence, and shall not use for his benefit or the benefit of
others, all confidential matters relating to the Company Business and shall not
disclose them to anyone except with Employer’s express written consent and
except for information which is at the time of receipt or thereafter becomes
publicly known through no wrongful of Employer, or is received from a third
party not under an obligation to keep such information confidential and without
breach of this Employment Agreement.

 

 

(E)

All memoranda, notes, lists, records and other documents (and all copies
thereof) made or compiled by Executive or made available to Executive concerning
the Company Business shall be Employer’s property and shall be delivered to
Employer upon termination of Executive’s employment.

 

(b)           Rights and Remedies Upon Breach. If Executive breaches any of the
provisions of Section 9(a) (the “Restrictive Covenants”), or a breach thereof is
imminent, Employer shall have the following rights and remedies, each of which
rights and remedies shall be independent of the other and severally enforceable,
and all of which rights and remedies shall be in addition to, and not in lieu
of, any other rights and remedies available to Employer under law or in equity:

 

 

(i)

The right and remedy to have the Restrictive Covenants specifically enforced by
any court having equity jurisdiction, including, without limitation, the right
to an entry against Executive of restraining orders and injunctions
(preliminary, temporary or permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants, it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to Employer and that money damage will not provide adequate remedy to Employer;
and

 

 

(ii)

The right and remedy to require Executive to account for and pay over to
Employer all compensation, profits, monies, accruals, increments, or other
benefits derived or received by him as the result of any transactions
constituting a breach of the Restrictive Covenants. Employer may set off any
amounts finally determined to be due it under this Section 9(b) against any
amounts owed to Executive.

 

(c)           Severability of Covenants. Executive acknowledges and agrees that
the Restrictive Covenants are reasonable in geographical and temporal scope,
with respect to the activities restricted and in all other respects. If it is
determined that any of the Restrictive Covenants, or any part thereof, is
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions.

 

(d)           Reduction of Restrictive Covenants. If it is determined that any
of the Restrictive Covenants, or any part thereof, is unenforceable because of
the duration or

 

12

 


--------------------------------------------------------------------------------



 

 

geographical scope of such provision, the duration or geographical scope of such
provision, as the case may be, shall be reduced so that such provision becomes
enforceable and, in its reduced form, such provision shall then be enforceable
and shall be enforced.

 

10.           Withholding Taxes. All payments to Executive, including the bonus
compensation under this Employment Agreement, shall be subject to withholding on
amount of federal, state, and local taxes as required by law. Any amounts
remitted by Employer to the appropriate taxing authorities as taxes withheld by
Employer from Executive on income realized by Employer shall reduce the amounts
payable by Employer to Executive hereunder. If any particular payment required
hereunder is insufficient to provide the amount of such taxes required to be
withheld, Employer may withhold such taxes from any other payment due Executive.

 

11.           No Conflicting Agreements; Termination of Prior Agreement.
Executive represents and warrants that he is not a party to any agreement,
contract or understanding, whether employment or otherwise, which would restrict
or would prohibit him from undertaking or performing employment in accordance
with the terms and conditions of this Employment Agreement. Executive and
Employer agree that the Severance Agreement is hereby terminated. This Agreement
supersedes any and all prior Agreements concerning severance, change in control
or similar matters, between Employer (or any predecessor of Employer) and the
Executive and no payments or benefits of any kind shall be made under, on
account of, or by reference to the prior Executive Agreements.

 

12.           Severable Provisions. The provisions of this Employment Agreement
are severable and if any one or more provisions may be determined to be illegal
or otherwise unenforceable, in whole or in part, the remaining provisions and
any partially unenforceable provision to the extent enforceable in any
jurisdiction shall, nevertheless, be binding and enforceable.

 

13.           Binding Agreement. Employer shall require any successor (whether
direct or indirect), by purchase, merger, consolidation, reorganization or
otherwise, of all or substantially all of the business or assets of any of them
expressly to assume and to agree to perform this Agreement in the same manner
and to the same extent that each of them would be required to perform if no such
succession has taken place. This Agreement shall be binding upon and inure to
the benefit of each of Employer and any successor, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business or assets of any of them whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Employer” for purposes of this Agreement), but shall not otherwise be
assignable or delegable by Employer.

 

This Agreement shall inure to the benefit of and be enforceable by Executive and
each of Executive’s personal or legal representatives, executives,
administrators, successor, heirs, distributees or legatees. The Executive’s
rights and benefits under this Agreement may not be assigned, except that if the
Executive dies while any amount would still be payable to the Executive
hereunder if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement, to the beneficiaries designated by the Executive to receive benefits
under this Agreement in a writing

 

13

 


--------------------------------------------------------------------------------



 

 

on file with the Employer at the time of the Executive’s death or, if there is
no such beneficiary, to the Executive’s estate.

 

14.           Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed, or sent by facsimile transmission
or, if mailed, five (5) days after the date of deposit in the United States
mails as follows:

 

 

(i)

if to the Employer to:

 

Oak Hill Financial, Inc.

 

 

 

 

14621 State Route 93

 

 

 

 

Jackson, Ohio 45640

 

 

 

 

Attention: Chairman

 

 

 

 

 

 

 

with a copy to:

 

Porter, Wright, Morris & Arthur LLP

 

 

 

 

41 South High Street, Suite 3100

 

 

 

 

Columbus, Ohio 43215

 

 

 

 

Attention: H. Grant Stephenson, Esq.

 

 

 

 

 

 

(ii)

if to the Executive to:

 

As shown on the Beneficiary Designation

 

 

 

 

and Notice Form attached hereto as Exhibit

 

 

 

 

A.

 

 

 

 

 

 

Any such person may by notice given in accordance with this Section to the other
parties hereto, designate another address or person for receipt by such person
of notices hereunder.

 

15.           Waiver. The failure of either party to enforce any provision or
provisions of this Employment Agreement shall not in any way be construed as a
waiver of any such provision or provisions as to any future violations thereof,
nor prevent that party thereafter from enforcing each and every other provision
of this Employment Agreement. The rights granted the parties herein are
cumulative and the waiver of any single remedy shall not constitute a waiver of
such party’s rights to assert all other legal remedies available to it under the
circumstances.

 

16.           Confidentiality. Executive recognizes and acknowledges that the
knowledge of the business activities and plans for business activities of
Employer and affiliates thereof, as it may exist from time to time, is a
valuable, special and unique asset of the business of Employer. Executive will
not, during or after the term of his employment, disclose any knowledge of the
past, present, planned or considered business activities of Employer or
affiliates thereof to any person, firm, corporation, or other entity for any
reason or purpose whatsoever. Notwithstanding the foregoing, Executive may
disclose any knowledge of banking, financial and/or economic principles,
concepts or ideas which are not solely and exclusively derived from the business
plans and activities of Employer. Further, Executive may disclose information
regarding the business activities of Employer to Representatives of the Federal
Reserve Board, the Ohio Division of Financial Institutions and the Federal
Deposit Insurance Corporation (“FDIC”) pursuant to a formal regulatory request.
In the event of a breach of threatened breach by Executive of the provisions of
this Section, Employer will be entitled to an injunction restraining Executive
from disclosing, in whole or in part, the knowledge of the past, present,
planned or

 

14

 


--------------------------------------------------------------------------------



 

 

considered business activities of Employer or affiliates thereof, or from
rendering any services to any person, firm, corporation, other entity to whom
such knowledge, in whole or in part, has been disclosed or is threatened to be
disclosed. Nothing herein will be construed as prohibiting Employer from
pursuing any other remedies available to Employer for such breach or threatened
breach, including the recovery of damages from Executive.

 

17.           Release by Executive. As a condition of receiving the payments and
benefits set forth in this Agreement, the Executive shall be required to execute
a Release in the form prescribed by the Employer. In the event the Executive
fails or refuses to execute a Release when requested by the Employer under the
terms of this Agreement, then the Executive will not be entitled to receive the
benefits under this Agreement and the Employer will have no obligation to pay
the benefits under this Agreement in the event of a Change of Control of the
Employer.

 

18.          Miscellaneous. This Employment Agreement supersedes all prior
agreements and understandings between the parties and may not be modified or
terminated orally. No modification, termination or attempted waiver shall be
valid unless in writing and signed by the party against whom the same is sought
to be enforced. If Executive is successful in any proceeding against Employer to
collect amounts due Executive under this Employment Agreement, Employer shall
reimburse Executive for his court costs and reasonable attorneys’ fees in
connection therewith.

 

19.           Arbitration. Except as otherwise explicitly provided in this
Agreement, the method for resolving any dispute arising out of this Agreement
shall be binding arbitration in accordance with this Section 19. Except as
provided otherwise in this Section, arbitration pursuant to this Section shall
be governed by the Commercial Arbitration Rules of the American Arbitration
Association. A party wishing to obtain arbitration of an issue shall deliver
written notice to the other party, including a description of the issue to be
arbitrated. Within 15 days after either party demands arbitration, the Employer
and the Executive shall each appoint an arbitrator. Within 15 additional days,
these two arbitrators shall appoint the third arbitrator by mutual agreement; if
they fail to agree within this 15 day period, then the third arbitrator shall be
selected promptly pursuant to the rules of the American Arbitration Association
for Commercial Arbitration. The arbitration panel shall hold a hearing in
Columbus, Ohio, within 90 days after the appointment of the third arbitrator.
The fees and expenses of the arbitrator, and any American Arbitration
Association fees, shall be paid by the Employer. Both the Employer and the
Executive may be represented by counsel and may present testimony and other
evidence at the hearing. Within 90 days after commencement of the hearing, the
arbitration panel will issue a written decision; the majority vote of two of the
three arbitrators shall control. The Executive shall be entitled to seek
specific performances of the Executive’s rights under this Agreement during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

 

20.          Indemnification. From and after the earliest to occur of a Change
of Control or termination of employment, the Employer shall (a) for a period of
two years after such occurrence, provide the Executive (including the
Executive’s heirs, executors, and administrators) with coverage under a standard
directors’ and officers’ liability insurance policy at the Employer’s expense,
and (b) indemnify and hold harmless the Executive, to the fullest

 

15

 


--------------------------------------------------------------------------------



 

 

extent permitted or authorized by the law of the State of Ohio as it may from
time to time be amended, if the Executive is (whether before or after the Change
of Control) made or threatened to be made a party to any threatened, pending, or
completed action, suit, or proceeding, whether civil, criminal, administrative,
or investigative, by reason of the fact that the Executive is or was a director,
officer, or employee of the Employer or any Subsidiary, or is or was serving at
the request of the Employer or any subsidiary as a director, trustee, officer,
or employee of a bank, corporation, partnership, joint venture, trust, or other
enterprise. The indemnification provided by this Section shall not be deemed
exclusive of any other rights to which the Executive may be entitled under the
charter or bylaws of the Employer or of any Subsidiary, or any agreement, vote
of shareholders or disinterested directors, or otherwise, both as to action in
the Executive’s official capacity and as to action in another capacity while
holding such office, and shall continue as to the Executive after the Executive
has ceased to be a director, trustee, officer, or employee and shall inure to
the benefit of the heirs, executors, and administrators of the Executive.

 

21.          Governing Law. This Employment Agreement shall be governed by and
constructed according to the laws of the State of Ohio.

 

22.           Captions and Sections Headings. Captions and section headings used
herein are for convenience and are not a part of this Employment Agreement and
shall not be used in construing it.

 

23.          Interpretation. Where necessary or appropriate to the meaning
hereof, the singular and plural shall be deemed to include each other, and the
masculine, feminine and neuter shall be deemed to include each other.

 

24.           Amendments. Except as otherwise provided herein, Employer shall
not amend, terminate, or suspend this Agreement or any provision hereof without
the prior, written consent of Executive.

 

25.           Savings Clause. If any payments otherwise payable to the Executive
under this Employment Agreement are prohibited or limited by any statute or
regulation in effect at the time the payments would otherwise be payable,
including, without limitation, any regulation issued by the state or federal
banking regulators of Employer or of Oak Hill Banks that limits executive change
of control payments that can be made by an federally-insured institution or its
holding company if the institution is financially troubled (any such limiting
statute or regulation a “Limiting Rule”), Employer will use its best efforts to
obtain the consent of the appropriate governmental agency to the payment by
Employer to the Executive of the maximum amount that is permitted (up to the
amounts that would be due to the Executive absent the Limiting Rule.

 

26.           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

27.           No Vested Interest. Neither the Executive nor the Executive’s
beneficiaries shall have any right, title, or interest in any benefit under this
Agreement prior to the occurrence of the right to the payment of such benefit.

28.          Legal Fees and Expenses. It is the intent of Employer that
Executive not be required to incur the expenses associated with the enforcement
of his rights under this Agreement in the event of a Change in Control by
litigation or other legal action because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Executive
hereunder. Accordingly, if it should appear to Executive that Employer has
failed to comply with any of its obligations under this Agreement in a manner
intended to deprive Executive of substantially all of the benefits of this
Agreement, or in the event that Employer takes any action to declare this
Agreement void or unenforceable or institutes any litigation designed to deny,
or to recover from, Executive the benefits intended to be provided to Executive
hereunder, Employer hereby irrevocably authorizes Executive from

 

16

 


--------------------------------------------------------------------------------



 

time to time to retain counsel of his choice at the expense of Employer to
represent Executive in connection with the initiation or defense of any
litigation or other legal action, whether by or against Executive or any
director, officer, stockholder, or other person affiliated with Employer in any
jurisdiction. Employer shall pay and be solely responsible for any and all
attorneys’ and related fees and expenses incurred by Executive as a result of
Employer or any Person contesting the validity or enforceability of this
Agreement or any provision hereof.

 

 

29.

No Attachment.

 

(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect. The right of Executive to receive a distribution
hereunder shall be an unsecured claim against the general assets of the
Employer, and the Executive shall not have any rights in or against specific
assets of the Employer.

 

(b)           This Agreement shall be binding upon, and inure to the benefit of,
Executive and Employer and their respective successors and assigns.

 

 

30.

Key employee.

 

(a)           Notwithstanding any provision of this Agreement to the contrary,
if the Executive is a “specified employee” as defined in Code Section 409A, the
Executive shall not be entitled to any payments upon a termination of his
employment until the earlier of (i) the date which is six months after his
termination of employment for any reason other than death or (ii) the date of
the Executive’s death. The provisions of this Section 30(a) shall only apply if
required to comply with Code Section 409A.

(b)           This Agreement shall be interpreted in accordance with Code
Section 409A and shall be administered in accordance with Code Section 409A. If
any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause the Executive to incur any
additional tax or interest under Code Section 409A, such provision shall be
deemed to be modified to comply with Code Section 409A to the maximum extent
necessary to bring the provisions of this Plan into compliance with Code Section
409A’s rules.

 

17

 


--------------------------------------------------------------------------------



 

 



(c)           The Employer shall indemnify and hold the Executive harmless, on
an after-tax basis, for any additional tax (including interest and penalties
with respect thereto) imposed on the Executive as a result of Code Section 409A.

31.           Code Section 162(m). Notwithstanding any other provision in this
Agreement to the contrary, the payment of benefits under this Agreement will be
delayed where the Employer reasonably anticipates that its deduction with
respect to such payment will be limited or eliminated by Code Section 162(m). In
such circumstances, the payment will be made at the earliest date at which the
Employer reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m)

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
this 1st day of January, 2006.

 

 

 

 

OAK HILL FINANCIAL, INC.

 

an Ohio Corporation

 

By:

/s/ John D. Kidd

 

 

John D. Kidd, Chairman

 

 

 

 

 

 

 

 

 

 

Executive:

 

/s/ Ralph E. Coffman, Jr.

 

Ralph E. Coffman, Jr.

 

 

 

 

 

 

18

 


--------------------------------------------------------------------------------



 

 

Exhibit A

Beneficiary Designation and Notice Form

 

Beneficiary Designation

 

In the event of my death, I direct that any amounts due me under the Agreement
to which this Beneficiary Designation is attached shall be distributed to the
person designated below. If no beneficiary shall be living to receive such
assets they shall be paid to the administrator or executor of my estate.

 

Notice

 

Until notified otherwise, pursuant to Section 17 of the Agreement, notices
should be sent to me at the following address

 

 

 

250 Summerhill Drive

 

 

Street Address

 

 

 

 

 

Chillicothe, Ohio 45601

 

 

City, State and Zip Code

 

 

 

12/23/05

 

/s/ Ralph E. Coffman, Jr.

Date

 

Ralph E. Coffman, Jr.

 

 

 

 

 

 

 

 

 

 

 

Beneficiary

 

 

 

 

 

 

 

 

 

 

 

Relationship to Executive

 

 

 

 

 

Ralph E. Coffman, Jr. appeared before me and signed the foregoing instrument.

 

 

 

 

 

Notary Public for the

 

State of Ohio

 

 

 

19

 

 

 